Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Acknowledgement is hereby made to the Preliminary Amendment filed 17 June 2021.  Original claims 1-15 have been cancelled.  New claims 1-12 are added (emphasis added, see objection below).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-12 have been renumbered as claims 16-27.  
Important: All subsequent amendments to the claims must use this renumbering. 

Claim 25 (incorrectly presented as claim 10) is objected to because of the following informalities:  
In claim 25, line 1, “handle” should read --the handle --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 (incorrectly presented as claims 9 and 10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 24 and 25, lines 1 and 3 or 2,  “the … battery” (both occurrences) is indefinite for lacking sufficient antecedent basis in the claims because claim 1 previously recites a battery housing, not a battery per se.  Therefore, it is not clear whether the claims also requires a battery in addition to the battery housing or if claims are intended to refer to only the battery housing instead.  Clarification is required.  For examination, the former will be assumed because the claims are directed to the center of gravity of the components and a battery as a heavier component would contribute to CG more that the housing itself.   Amending the claims to positively recite the battery would obviate this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-27 (presented incorrectly as claims 1-12) are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 4-17 of U.S. Patent No. 11,067,087 (‘087). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
As to independent claims 16 and 23, (presented incorrectly as claims 1 and 8), these are broader versions of patented claims 4 and 12 of ‘087, reciting equivalent limitations that would be fully covered and thus anticipated by the patented claims. 
As to claim 17 (or claim 2), this claim would be covered by claim 6 of ‘087.
As to claims 18-22 (or claims 3-7), these claims would be covered by claims 4-6 of ‘087. 
As to claims 24 (or claim 9), this claim would be covered by claims 4, 7 and 10 of ‘087.
As to claim 25 (or claim 10), this claim would be covered by claim 7 of ‘087.
As to claim 26 (or claim 11), this claim would be covered by claim 10 of ‘087.
As to claim 27 (or claim 12), this claim would be covered by claim 16 of ‘087. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-25 and 27 (presented incorrect as claims 1, 3-10 and 12) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miner et al. (International Patent Application Publication No. WO 89/04135).1
Regarding claim 16, Miner et al. discloses a blower (FIG. 18, Abstract) comprising: 
a main housing 100 (p. 15, lls. 15-25) having a front, back, top and bottom (shown); 
an outlet tube 104 (Abstract) extending from the front of the main housing; 
an air intake 106 at the rear of the main housing (clearly shown); 
a handle 108 (p. 5, ln. 20) at the top of the main housing; 
a battery housing 1802 (p. 20, ln. 27 to p. 21, ln 16) at the bottom of the main housing (shown), and 
a removable battery 1801 being held by the battery housing to power the blower 1802; 
wherein the blower is supported by the battery housing 1802 when resting on a surface (see the Annotated copy of Miner FIG. 18 attached below, note projected supporting surface that, by virtue of its configuration on the bottom of the blower, would clearly be capable of performing this intended use limitation).

    PNG
    media_image1.png
    637
    670
    media_image1.png
    Greyscale

Annotated Miner FIG. 18 1

	Re. claim 18, Miner discloses a motor 305 and a fan 307 (p. 8, lls. 5-10) enclosed by the main housing (shown).
	Re. claim 19, Miner discloses the battery housing 1802 is below the handle 108, such that the battery housing 1802 intersects a space defined by the area underneath the handle 102 (at least in part, under the broadest reasonable interpretation of the terms).
	Re. claim 20, Miner discloses a vertical plane through the blower intersects the  handle 108, motor 305, fan 307 and battery housing 1802 (Annotated Miner FIG. 18, as shown and indicated).
	Re. claim 21, Miner discloses the battery 1801 is position below the motor 305 and fan 307 (when installed, as shown).
	Re. claim 22, Miner discloses the battery housing includes a foot portion 1803 that extends outwardly from a bottom portion of the battery housing 1802 (as shown under broadest reasonable interpretation of the term).
	Re. claim 23, Miner discloses a blower (FIG. 18, Abstract) comprising: 
a main housing 100 having a front, back, top and bottom; 
a motor 305 and a fan 307 (p. 8, lls. 5-10) enclosed by the main housing; 
an outlet tube 104 extending from the front of the main housing and an air intake 106 at the rear of the main housing whereby air is drawn into the main housing through the air intake and expelled from the main housing into the outlet tube (as shown); 
a handle 108 at the top of the main housing; and 
a battery housing 1802 (p. 20, ln. 27 to p. 21, ln 16) at the bottom of the main housing (shown);
wherein the blower is supported by the battery housing 1802 when resting on a surface (Annotated  Miner FIG. 18 attached above, note projected supporting surface that, by virtue of this arrangement, Miner would be clearly capable of performing this intended use limitation).
Re. claims 24 and 25, Miner discloses the handle 108, motor/fan 305/307 and battery 1801 are vertically aligned (Annotated Miner FIG. 18, as shown and indicated) so that the center of gravity of the motor/fan and center of gravity of the battery are underneath the handle 102 (by virtue of this configuration because each of the motor and fan are located below the handle, it is inherent that their respective CGs are also underneath the handle under the broadest reasonable interpretation of these terms, according to basic principles of physics).
Re. claim 27, Miner discloses the battery housing includes a foot portion 1803 that extends outwardly from a bottom portion of the battery housing 1802 (as shown under broadest reasonable interpretation of the term).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 26 (presented incorrectly as claims 2 and 11) are rejected under 35 U.S.C. 103 as being unpatentable over Miner et al. (International Patent Application Publication No. WO 89/04135) in view of Notaras et al. (International Patent Application Publication No. WO 2014/161048).
As to claims 17 and 26,  Miner is discussed above and further discloses the main housing includes a longitudinal axis 101 extending through its center (FIG. 18, shown) but is silent as to the longitudinal axis is at a non-parallel angle relative to the surface when the blower is resting on the surface.  To this point, Notaras teaches a blower having a housing configured with an airflow tube 14 that forms an angle C at its outlet with a support surface, i. e., the ground,  when the blower is carried by an operator (FIG. 14, p. 10, lines 12-22).  This configuration affects the center-of-gravity (CG) of the blower, allowing it to carried more comfortably (p. 8, ln. 27 to p. 9, ln. 15) as is a result of the configuration of the blowers base, housing and airflow tube.   In this regard, a longitudinal axis of the airflow tube where it connects with the housing forms the recited longitudinal axis of the main housing.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt Miner by changing the configuration of its battery housing or by angling the outlet tube axis of the main housing so that the longitudinal axis is at a non-parallel angle relative to a support surface when the blower is resting on the surface so the CG of the blower is below the handle in order to make the blower more comfortable to carry, as suggested by Notaras, Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rejections will use the claim renumbering set forth above.